Alicia Racanelli, CSR
                              Official Court Reporter
                              201st Judicial District Court
                              Room 327
                              1000 Guadalupe Street
                              Austin, Texas 78701

                              Phone: (512) 854-4028
                              Fax: (512) 854-2268




                                                  September 25, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re: Court of Appeals No. 03-15-00521-CV
    Trial Court Cause No. D-1-GN-97-008888

Style: Roger Fay
       v.
       Texas A&M University, Geochemical and Environmental Research Group; The College
       of Geosciences and Maritime Studies; Dr. Ray Bowen; Dr. Robert Duce; Dr. Norman
       Guinasso; Dr. Roger Sassen; and Dr. David Schink

Dear Mr. Kyle,

I was the Official Court Reporter who took the record in the above-referenced case. My
understanding is that the Reporter’s record is overdue. This letter is to inform you that I have not
been contacted to prepare the Reporter’s Record for an appeal in this case.

If you need any further information or have any questions, please do not hesitate to call or e-mail
me at alicia.racanelli@traviscountytx.gov.



                                                  Very truly yours,

                                                  /s/ Alicia Racanelli

                                                  Alicia Racanelli
                                                  Official Court Reporter